Citation Nr: 1502653	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-30 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder with depression, to include as secondary to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran had active military service from February 1965 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for PTSD.  

During the pendency of the appeal, a July 2012 rating decision denied service connection for an adjustment disorder with depression as secondary to service-connected disabilities of arthritis.  While the Veteran did not enter a notice of disagreement specific to such decision, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, as the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder had previously been appealed from the December 2011 rating decision, the current claim encompasses the Veteran's diagnosed adjustment disorder with depression.  As such, the Board has characterized the issue as shown on the title page of this decision.   

The Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of the hearing is associated with the record. 
 
This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless, electronic claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran claims entitlement to service connection for an acquired psychiatric disorder as directly related to his military service, to include stressful events associated with his service aboard the U.S.S. Oxford in Vietnamese waters, or, in the alternative, as secondary to his service-connected disabilities, which include diabetes mellitus type II, lumbar strain, degenerative arthritis of the right ankle, plantar fasciitis with residual spurring of the left foot, bilateral tinnitus, right ear hearing loss, and hypertension.

Relevant to the PTSD aspect of the Veteran's claim, his description of his in-service stressor has increased in detail throughout the pendency of the appeal.  In this regard, at the May 2011 VA examination the Veteran reported that, during his service aboard the U.S.S. Oxford, he visited Da Nang and Saigon, Vietnam, and that it was stressful being there.  It was noted that he did not give any specific stressors but stated that he saw a lot of wounded people once when he went to the hospital for his back pain.  He also stated that he lost a couple of school friends.   Subsequently, in a December 2011 VA Memorandum, the AOJ made a formal finding of inability to corroborate the claimed 'stressors' associated with the claim for service connection for PTSD.  All efforts made in order to obtain the information necessary to verify stressful events were documented and it was determined that that the information required to verify the stressful events described by the Veteran was insufficient to send to United States Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps' or National Archives and Records Administration (NARA) records.  

However, at the July 2012 VA examination, the Veteran reported that he was fearful during his military service, in large part due to worrying about his brother who was a paratrooper in the Army in Vietnam at the same time.  He also reported seeing "bodies in the water" and not looking as he feared that it might be his brother.  Additionally, at his October 2014 Board hearing, the Veteran testified that he drove a boat to retrieve a dead body from the waters around Da Nang, Vietnam, and, when he grabbed the body, they had to pry his fingers off of it because it became waterlogged and he had to grab the bones.  He indicated that, following such incident, he became afraid for his life.   

Regarding the Veteran's contention that he visited Da Nang and Saigon, the Board notes that his service personnel records show that he served aboard the U.S.S. Oxford in the Vietnam Combat Zone for periods of time in 1965 and 1966, and VA's Compensation and Pension Service has determined that the USS Oxford (AGTR-1) [Technical Research Ship] conducted numerous month-long deployments along the Vietnam coast collecting data, with evidence that crewmembers went ashore, between 1965 and 1969.  Furthermore, the Board finds that the Veteran's claim that he feared for his life during such service is consistent with the places, types, and circumstances of his service aboard the U.S.S. Oxford in Vietnamese waters.  However, to date, the Veteran's stressor regarding grabbing a body out of the water has not been verified.  On remand, the AOJ should attempt to obtain verification of such stressor, which may include soliciting buddy statements from the Veteran regarding the alleged incident. 

As relevant to the nature of the Veteran's current acquire psychiatric disorder, he was diagnosed with polysubstance dependence in sustained remission at the May 2011 VA examination.  In this regard, the VA examiner stated that the Veteran's diagnosis did not meet the criteria for PTSD according to DSM-IV.  While the Veteran was exposed to a traumatic event, he did not have the full symptomatology of PTSD, nor have the symptoms significantly impaired his social, occupational, or other areas of functioning; hence, the criteria were not met.  At the July 2012 VA examination, the Veteran was diagnosed with an adjustment disorder with depressed mood.  The examiner determined that the Veteran's adjustment disorder with depressed mood was chronic, but less likely than not related to his service-connected physical ailments; rather, it was related to his difficulty adjusting to retirement, which the Board notes occurred in November 2010.  His rationale was based on timing and proximity to cause.  The examiner also noted that the Veteran's back pain presented a challenge as much as six to seven times per month, but when he was able to think of a project to get busy and avoid idle time, which he was often able to do, he was able to modify his mood.

However, as relevant to the July 2012 VA examiner's opinion regarding secondary service connection, at his October 2014 Board hearing, the Veteran testified that he had adjusted to retirement and had started filling his days with other activities, to include volunteering, and was currently experiencing nightmares related to his military service.  Moreover, the July 2012 VA examiner did not offer an opinion as to whether the Veteran's service-connected disabilities aggravated his acquired psychiatric disorder.  Furthermore, since both VA examinations, the Veteran has provided additional details regarding his claimed in-service stressors and offered testimony regarding the onset of symptomatology.  In this regard, he contends that he began experiencing psychiatric symptomatology during service and right afterwards, and attempted to medicate such with drugs and alcohol. Therefore, the Board finds a remand is necessary in order to afford the Veteran a new VA examination so as to determine the nature and etiology of his acquired psychiatric disorder.

While the Board is cognizant that the Veteran testified at his hearing that he did not seek treatment for his acquired psychiatric disorder, as this claim is being remanded, he should be given another opportunity to identify any outstanding treatment records referable to his acquired psychiatric disorder.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his acquired psychiatric disorders, to include PTSD.  After securing any necessary authorization from him, obtain all identified treatment records that are not already of record.  

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

 2.   The AOJ should determine if the Veteran's statements of grabbing a body out of the water are consistent with his military service.  The AOJ should also advise the Veteran that alternative forms of evidence can be developed to substantiate his reported in-service stressor, including, but not limited to "buddy certificates" and letters. 

3.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  In this regard, the AOJ should specifically include documentation as to whether the Veteran's claimed stressor involving pulling bodies out of the water has been verified.  Any indicated evaluations, studies, and tests should be conducted. 

A)  The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

B)  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor or is related to the Veteran's fear of hostile military or terrorist activity, which has been determined to be consistent with the places, types, and circumstances of his service aboard the U.S.S. Oxford in Vietnamese waters.  In this regard, the examiner should consult the record in order to determine whether the Veteran's claimed stressor involving pulling bodies out of the water has been verified by the AOJ.   

C)  For each currently diagnosed acquired psychiatric disorder other than PTSD, to include adjustment disorder, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service, to include the circumstances of his service aboard the U.S.S. Oxford in Vietnamese waters.  

D)  For each diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not caused OR aggravated by his service-connected disabilities (diabetes mellitus type II, lumbar strain, degenerative arthritis of the right ankle, plantar fasciitis with residual spurring of the left foot, bilateral tinnitus, right ear hearing loss, and hypertension).  If aggravation is found, the examiner should determine, if possible, to what extent the acquired psychiatric disorder was aggravated beyond the natural progression of such disease.

A detailed rationale for all opinions expressed should be provided.  The examiner must consider the Veteran's lay statements describing his in-service experiences, to include his fear of hostile military or terrorist activity; the onset and continuity of psychiatric symptomatology; and his report that he has adjusted to retirement.      

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




